Title: [Notes of Debates in the Continental Congress] 1775 Monday. Sept. 24[i.e. 25].
From: Adams, John
To: 


       An Uneasiness, among some of the Members concerning a Contract with Willing & Morris, for Powder, by which the House, without any Risque at all will make a clear Profit of 12,000£ at least.
       Dyer and Deane spoke in public, Lewis to me in private about it. All think it exorbitant.
       S. Adams desired that the Resolve of Congress, upon which the Contract was founded might be read: he did not recollect it.
       De Hart. One of the Contractors, Willing, declared to this Congress that he looked upon the Contract to be that the first Cost should be insured to them, not the 14£ a Barrell for the Powder.
       
       R. R. Livingston. I never will vote to ratify the Contract in the sense that Morris understands it.
       Willing. I am as a Member of the House, a Party to that Contract, but was not privy to the Bargain. I never saw the Contract, untill I saw it in Dr. Franklins Hand. I think it ensures only the first Cost. My Partner thinks it ensures the whole. He says that Mr. Rutledge said at the Time, that Congress should have nothing to do with Sea risque. The Committee of this City offered 19£. I would wish to have nothing to do with the Contract: but to leave it to my Partner, who is a Man of Reason and Generosity, to explain the Contract with the Gentlemen who made it with him.
       J. Rutledge. Congress was to run no Risque only vs. Men of War and Customhouse officers. I was surprized this Morning to hear that Mr. Morris understood it otherwise. If he wont execute a Bond, such as We shall draw, I shall not be at a loss what to do.
       Johnson. An hundred Ton of Powder was wanted.
       Ross. In Case of its Arrival Congress was to pay £14. If Men of War, or Custom house officers, should get it, Congress was to pay first Cost only as I understood it.
       Zubly. We are highly favoured. 14£ We are to give if We get the Powder: and 14£ if We dont get it. I understand Persons enough will contract to supply Powder at 15£ and run all risques.
       Willing. Sorry any Gentleman should be severe. Mr. Morris’s Character is such that he cannot deserve it.
       Lynch. If Morris will execute the Bond, well, if not the Committee will report.
       Deane. It is very well that this matter has been moved and that so much has been said upon it.
       Dyer. There are not Ten Men in the Colony I come from, who are worth so much Money as will be made clear by this Contract.
       Ross. What has this Matter to do with the present debate, whether Connecticutt Men are worth much or no. It proves there are no Men there whose Capital or Credit are equal to such Contracts. That is all.
       Harrison. The Contract is made and the Money paid. How can We get it back?
       Johnson. Let us consider the Prudence of this Contract. If it had not been made Morris would have got 19£, and not have set forward a second Adventure.
       Gadsden. Understands the Contract as Morris does, and yet thinks it a prudent one, because Morris would have got 19£.
       J. Adams. ——&c. &c. &c.
       
       Cushing. I move that We take into Consideration a Method of keeping up an Army in the Winter.
       Gadsden. Seconds the Motion and desires that a Motion made in Writing some days ago, and postponed may be read as it was. As also Passages of G. Washingtons Letter.
       S. Adams. The General has promised another Letter in which We shall have his Sentiments. We shall have it tomorrow perhaps.
       Lynch. If We have, We shall only loose the Writing of a Letter.
       J. Adams moved that the Generals Advice should be asked concerning Barracks &c. and that a Committee be appointed to draught a Letter. Lynch seconded the Motion.
       A Committee was appointed. Lynch, J. Adams, and Coll. Lee the Men.
       Sherman moved that a Committee be appointed of one Member from each Colony, to receive, and examine all Accounts.
       S. Adams seconded the Motion.
       Harrison asked is this the Way of giving Thanks?
       S. Adams. Was decent to the Committee for Rifle Mens Accounts, meant no Reflections upon them, was sorry that the worthy Gentleman from Virginia, conceived that any was intended. He was sure there was no foundation for it.
       Paine. Thought that Justice and Honour required that We should carefully examine all Accounts, and see to the Expenditure of all public Monies.
       That the Minister would find out our Weakness, and would foment divisions among our People.
       He was sorry that Gentlemen could not hear Methods proposed, to settle and pay Accounts in a manner that would give Satisfaction to the People, without seeming to resent them.
       Harrison. Now the Gentlemen have explained themselves he had no Objection, but when it was proposed to appoint a new Committee in the Place of the former one, it implied a Reflection.
       Deane. ——.
       Willing. These Accounts are for Tents, Arms, Cloathing, &c. as well as Expences of the Riflemen, &c.
       Nelson moved that 20,000 dollars be voted into the Hands of the other Committee to settle the Accounts.
       S. Adams. Seconded the Motion, but still hoped that some time or other, a Committee would be appointed of one Member from each Colony, to examine all Accounts because he thought it reasonable.
       
      